Per Curiam.

We adopt the findings of the board. The evidence considered by the panel involved both respondent’s failure to pursue a legal matter and *462respondent’s misrepresentation of the status of that matter to his clients. We therefore adopt the conclusion of the board that respondent violated DR 1-102(A)(4) and 6-101(A)(3). In Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 191, 658 N.E.2d 237, 240, a case very similar to this, we held that “when an attorney engages in a course of conduct * * * that violates DR 1-102(A)(4), the attorney will be actually suspended from the practice of law for an appropriate period of time.” In this case the board recommended that respondent be suspended for six months with the suspension stayed. That recommendation does not follow the Fowerbaugh ■ prescription of “actual suspension.”
We hereby suspend respondent from the practice of law in Ohio for an actual period of six months. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., concurs in judgment only.